appellant's motion was untimely filed. See NRS 176.515(3). Accordingly,

                we

                           ORDER the judgment of the district court AFFIRMED.




                                                                                J.
                                                 Hardesty


                                                                                J.
                                                 Douglas


                                                                            ,   J.




                cc: Hon. Michael Villani District Judge
                                         ,




                     Vickie Leavitt Duran
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A